White, P. J.
Both these cases were prosecutions for theft of a horse. Each indictment is in the language of the form prescribed in “The Common Sense Indictment Bill” (General Laws Seventeenth Legislature, chap. 57, p. 60).
This particular form has been held to be fatally defective and unconstitutional. (Williams v. The State, 12 Texas Ct. App., 395.) Such being the case, the judgments rendered in the above styled causes will be reversed, and, because there is no valid indictments, these prosecutions must be dismissed.

Reversed and dismissed.

Opinion delivered January 10, 1883.